TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00660-CV


Cleo Elizabeth McKinney Cearley, Appellant

v.

Sue Burgess, Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
NO. 11339-P, HONORABLE LINDA RODRIGUEZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

PER CURIAM
		The parties have requested that this Court abate this appeal pending ongoing
settlement discussions.  We grant the motion and abate the appeal.  Absent further order of this
Court, this appeal will be automatically reinstated on April 27, 2010.  The parties are directed to file
either a status report or a motion to dismiss by that date.

Before Justices Patterson, Puryear and Henson
Abated
Filed:   February 10, 2010